Title: Cotton Tufts to Abigail Adams, 23 February 1791
From: Tufts, Cotton
To: Adams, Abigail


Dear Madm.
Boston Feby. 23. 1791—
Yours of the 6th. Inst. came safe to hand and just timely enough to counter order the Shipping of your Hams & Beef—
Some time past you requested me to purchase you a Ticket, I defered it till the Time of drawing was not far distant, & giving the Preference to our semiannual Lottery have purchased for you No. 15533—
Will there be an advantage in becoming a Sharer in the national Bank, if so How is a Share to be obtaind— I suppose the Bill for establishing the Bank is passed— Whether the Bill reported by the Secretary has passed without any Alteration I do not know, but must confess I was not pleased with it as reported— I suspect that in operation it would have become a refind System of paper money & would more or less have had the same Effects as that work of Evils a paper medium has had,—
It is expected that the Excise Bill will pass: will this not require Officers different from the Import Acts to execute it. if so I could wish that my Bro Samuel might have an honourable Appointment— He has been a State Collector of Excise, which office he discharged with Reputation to himself & Benefit to the Commonwealth and has been a great Sufferer in Consequence of his Advances to the public during the War, Can you give Hints so as to obtain the Interest of such is by their Influence or otherways can obtain it— Mr. Goodhue is well acquainted with his Character—
I have taken measures to secure the Hams & shall attend to some other matters mentioned in Yours as soon as I can with Convenience and am with sincere Regards / Yours affectionately
Cotton Tufts
